PER CURIAM
Paulette L. Eaker appeals her convictions by a Marion County jury of voluntary manslaughter and leaving the scene of a motor vehicle accident arising out of Eaker causing the death of her boyfriend William Horstman ("Victim") by striking him with her SUV. Eaker's sole point on appeal is the trial court abused its discretion in allowing evidence Eaker had come close to striking Victim with her vehicle about six months before Victim's death. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).